            Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Mr. Sandless Franchise, LLC
 2970 Concord Road
 Aston, PA 19014
                      Plaintiff
                V.                           Case No. ____________


 Karen Cesaroni LLC
 d/b/a Mr. Sandless Boston
 15 Prospect Street
 Bellingham, MA 02019

 and

 Karen M. Cesaroni
 341 Greenville Road
 North Smithfield, RI 02896

 and

 Roldo Cesaroni
 341 Greenville Road
 North Smithfield, RI 02896


                         Defendants


             COMPLAINT INCLUDING REQUEST FOR INJUNCTIVE RELIEF

       Plaintiff, for its complaint against the above-named Defendants, alleges and

avers as follows:

                                       The Parties

       1.      Plaintiff Mr. Sandless Franchise, LLC (“Mr. Sandless”) is a Pennsylvania

Limited Liability Company with its offices as set forth above.


                                         Page -1-
             Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 2 of 26




        2.      The first Defendant is Karen Cesaroni LLC, a Massachusetts Limited

Liability Company with published business address of 15 Prospect Street, Bellingham,

MA 02019.



        3.      The second Defendant Karen M. Cesaroni, an adult individual and the

owner of and contractual guarantor for the first Defendant, has a place of business as

the first Defendant and has a residential address of 341 Greenville Road, North

Smithfield, RI 02896.



        4.      The third Defendant Roldo Cesaroni, an adult individual, the husband of

the second Defendant, and the individual selected by the first Defendant to provide

services to the public and operate the franchise, has a place of business with the first

Defendant and a residential address of 341 Greenville Road, North Smithfield, RI

02896.



        5.      Defendant Karen Cesaroni LLC, individual Defendant Karen M. Cesaroni

and Defendant Roldo Cesaroni (the “Defendants” or “Cesaroni”) do now or until

recently, trade under Mr. Sandless® (the “Mark”) and use the fictitious name “Mr.

Sandless Boston,” including but not limited to, various formatives of said name. On

information and belief, all Defendants presently continue to trade under Plaintiff’s marks

and trade dress and/or use the customer goodwill belonging exclusively to the Plaintiff.




Complaint
Mr. Sandless v. Cesaroni                  Page -2-
             Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 3 of 26




                                   Jurisdiction and Venue

        6.      This Court has jurisdiction as this action arises between citizens of

different states and in addition to the injunctive relief requested, the damages claimed

in this action is reasonably anticipated to exceed seventy-five thousand ($75,000.00)

dollars, and claims injunctive relief for enforcement of covenants and separately under

the Federal Lanham Act for trademark infringement or related claims are presented

herewith.



        7.      Venue in this judicial district is proper as the Parties have agreed

contractually to both the jurisdiction of this Court and that actions on any matter not

subject to arbitration of the Agreements between the Parties be brought exclusively in

this venue.



        8.      In addition, venue in this judicial district is also proper as the harm from

Defendant’s activities substantially affects the Plaintiff in its national office in this district

and the Agreements between the Parties were formed and entered into in this district.



                                      Nature of the Case

        9.      Plaintiff seeks injunctive relief, damages, attorneys’ fees, and costs

against the Defendant for service mark infringement under 15 U.S.C. § 1114(1)(a) and

(b); false designation of origin and/or sponsorship under 15 U.S.C. 1125(a); dilution

under 15 U.S.C. § 1125(c); common law palming off, trademark and trade name

Complaint
Mr. Sandless v. Cesaroni                     Page -3-
           Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 4 of 26




infringement, and unfair competition; and in connection with Defendants’ breach of a

franchise agreement with the Plaintiff, violation of restrictive competition covenants and

use of restricted proprietary information, trade secrets and unfair competition, and other

relief enforcing Plaintiff’s rights regarding proprietary and trade secret methods and

materials which the Defendant is using contrary to Plaintiff’s rights to restrict Defendant.



                           Factual Allegations Common to All Counts

        10.     Plaintiff is presently the exclusive licensee of U.S. service mark

registration No. 2,970,433, to wit, Mr. Sandless® (the “Mark”) used in connection with

services including wood floor refinishing.



        11.     The Plaintiff has developed and markets exclusively (through authorized

franchisees) proprietary products and methods of reconditioning wood floor (the

“System”).



        12.     The Plaintiff, as exclusive franchise licensee of the trademark and owner

of the methods franchised to Defendant, has been serving customers and members of

the general consuming public under the Mark since at least as early as April of 2004.



        13.     Defendant Cesaroni, at one time, both individually and through the wholly

owned limited liability company, was a licensed franchisee and user of the Mark and the

System, including all associated proprietary methods and products licensed under

Complaint
Mr. Sandless v. Cesaroni                    Page -4-
           Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 5 of 26




franchise rights granted to her by the Plaintiff by a franchise agreement (the

“Agreement”), effective date of on or about January 23, 2012, a true and correct copy of

the Agreement is attached hereto and incorporated by reference as Exhibit 1.



        14.     On or about November 17, 2018, Cesaroni was advised in writing with a

notice of default that both her company and she was in default of their franchise

agreement with the Plaintiff.



        15.     Explanations of default were included in said Notice of Default so that

Defendant Cesaroni could cure such default and bring her operations in contractual

compliance as required to avoid termination or being declared in default.



        16.     On or about November 26, 2018, for good cause shown and failure of the

Defendant to cure defaults, Defendant was terminated as a Mr. Sandless franchisee,

said termination including cancellation of any and all licensing and other rights which

may have been granted by the Agreement, thereby including cancellation of any right to

use trade secrets and all proprietary methods as detailed in the franchise agreement. A

true and correct copy of the Notice of Termination is attached hereto as Exhibit 2.



        17.     The said franchise agreement breached by Cesaroni now requires

Cesaroni to pay specified damages to the Plaintiff for breach of the franchise

agreement as provided by the terms of the agreement (Exhibit 1).

Complaint
Mr. Sandless v. Cesaroni                   Page -5-
           Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 6 of 26




        18.     Given Plaintiff’s due diligence and investigation of Defendants’ business

operations and reporting as required, Plaintiff, through information and belief,

determined that Defendants were substantially and materially under-reporting fees

collected by them from Mr. Sandless customers over a substantial period of time and

were surreptitiously providing services outside Defendants’ authorized territory leading

to termination of any and all franchise rights held by Defendants.



        19.     Defendants have failed to provide information reasonably requested by

Plaintiff, nor access to the books and records necessary to determine the true amount

of work performed by Defendants under the Mr. Sandless system but purposely

concealed and hidden from Plaintiff by Defendants so as to defraud the Plaintiff out of

service fees reasonably due.



        20.     On information and belief, Defendants have fabricated customer names

and set up a scheme of false reporting to the Plaintiff such as to draw attention away

from Defendants’ actions and under reporting or non-reporting of services performed

under the Mark in an effort to avoid payments otherwise due to the Plaintiff and further

converting customer fees belonging to other franchisees on behalf of which Plaintiff

must recover and compensate such other franchisees.



        21.     Cesaroni, during and after termination of Cesaroni’s franchise rights which

include use of the Plaintiff’s proprietary System, continues to operate a similar if not

Complaint
Mr. Sandless v. Cesaroni                   Page -6-
           Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 7 of 26




identical floor service to the public and advertises her services to the public still using

resources of the Plaintiff in a variety of ways, including using Plaintiff’s trade dress, the

phone numbers used by Defendant in providing the services of Mr. Sandless, use of

similar decals and trade dress on a service truck used before and after the said

termination and the like through its network of commercial accounts that were and

remain under the sole control of the Defendant.



        22.     Defendant Cesaroni is competing with the Plaintiff contrary to Defendants’

legal obligations with Mr. Sandless and has avoided paying such fees and expenses a

legitimate franchisee would be obligated to pay for such territory.



        23.     Cesaroni, in violation of its agreement, continues to operate a competing

business as set forth above and still using the Mr. Sandless trademark and associated

trade dress as well as Mr. Sandless phone numbers, print advertising and the like.



        24.     Both Karen and Roldo Cesaroni has and continues to com pete with Mr.

Sandless using the System, including all of the proprietary materials, techniques,

products and procedures taught to them as a franchisee of Mr. Sandless and which

they have an obligation not to use for their own purposes.



        25.     Cesaroni continues to violate the restrictive covenants of the franchise

agreement competing against Mr. Sandless by refusing to honor her contractual

Complaint
Mr. Sandless v. Cesaroni                   Page -7-
             Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 8 of 26




obligations and engaging in prohibitive competitive services without any approval by the

Plaintiff.



                                           COUNT I

                            Federal Service Mark Infringement
                            Under 15 U.S.C. §1114(1)(a) and(b)


        26.     Plaintiff realleges and incorporates by reference paragraphs 1 through 25

above as though fully set forth.



        27.     Plaintiff is the licensee of the Mark and specifically asserts exclusive right

of use and right to license franchisees under the Mark Mr. Sandless®.



        28.     Plaintiff and Plaintiff’s predecessors-in-interest first used the Mr.

Sandless® Mark in connection with floor refinishing services at least as early as April 1,

2004 and has continued and expanded use thereof up to the present.



        29.     Since long prior to the acts complained of herein, members of the general

consumer population in the United States have recognized the Mark Mr. Sandless®

as an exclusive source identifier for floor refinishing services, originating from Plaintiff

and/or Plaintiff’s affiliates and successors.



        30.     The registered service mark identified above is valid and subsisting and

Complaint
Mr. Sandless v. Cesaroni                    Page -8-
           Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 9 of 26




remain in full force and effect as evidence of the validity thereof and Plaintiff’s

ownership of the Mark in connection with the services specified in the registration.



        31.     As a result of the long period of use and extensive advertisement and sale

of goods and services under the Mr. Sandless® Mark, members of the general

consumer population in the United States (and across the world) recognize the Mark

Mr. Sandless® as exclusive source identifiers for Plaintiff’s services delivered by the

Plaintiff directly to customers and/or through Plaintiff’s authorized franchisees.



        32.     As a result of the long period of use and extensive advertisement and sale

of services under the Mr. Sandless® Mark, members of the general consumer

population in the United States (and across the world) recognize the Mark when used in

connection with quality floor refinishing services as an exclusive source identifier for

such services originating from Plaintiff or Plaintiff’s authorized franchisees.



        33.     Defendants’ use of the Mr. Sandless® Mark, including individual

Defendants Karen and Roldo Cesaroni, in interstate com merce in connection with floor

refinishing services, including the promotion of such products in advertisements in print

and on the world wide web, is causing and will continue to cause a likelihood of

confusion, mistake, and deception with respect to: (a) the source and origin of the

services offered by Defendants; (b) the affiliation, connection, and association of

Plaintiff with Defendants; and (c) Plaintiff’s sponsorship, approval, and/or control of the

Complaint
Mr. Sandless v. Cesaroni                   Page -9-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 10 of 26




services offered under Defendants’ Mr. Sandless® Mark, all in violation of the Lanham

Act, 15 U.S.C. § 1114(1)(a) and (b).



        34.     On information and belief, Defendants are now committing the acts

complained of above, have continued to do so in defiance of Plaintiff’s demand that

they cease such acts, and threaten to continue such conduct.



        35.     On information and belief, Defendants’ acts of service mark infringement

in violation of the Lanham Act have caused financial injury and damages to Plaintiff and

have been willful, making this an exceptional case within the meaning of the Lanham

Act, 15 U.S.C. §1117, thereby entitling Plaintiff to damages, attorneys’ fees, and costs.



        36.     Defendants’ acts and conduct constitute federal service mark infringement

that has caused and, unless restrained and enjoined by this Court, will continue to

cause a likelihood of consumer confusion, mistake, and deception.



        37.     Plaintiff is entitled to damages as a result of Defendants’ actions and

conduct and, because such damages alone do not provide Plaintiff with an adequate

remedy at law, Plaintiff is entitled to injunctive relief.



                                           COUNT II

                           Unfair Competition by False Designation of

Complaint
Mr. Sandless v. Cesaroni                    Page -10-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 11 of 26




                  Origin by Trade Name and Service Mark Infringement
                                Under 15 U.S.C. §1125(a)

        38.     Plaintiff realleges and incorporates by reference paragraphs 1 through 37

above as though fully set forth.



        39.     On information and belief, Defendants are using the Mr. Sandless ®

Mark in connection with floor refinishing services.



        40.     On information and belief, Defendants offer floor refinishing services

under the Mr. Sandless® Mark and using the Plaintiff’s goodwill through print

advertising and web sites owned and/or leased by and/or maintained by Defendants,

advertising as an authorized Mr. Sandless® dealer.



        41.     On information and belief, Defendant offers products and services under

the Mr. Sandless® Mark from their establishment in Massachusetts.



        42.     On information and belief, Defendants use the Mr. Sandless® Mark in

commerce, which use has been done with the deliberate intent of capitalizing and

trading on the goodwill and reputation of Plaintiff.



        43.     The use in commerce of the Mr. Sandless® Mark and the associated Mr.

Sandless® advertising in print media and on the world wide web by Defendants will


Complaint
Mr. Sandless v. Cesaroni                  Page -11-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 12 of 26




tend to cause and, upon information and belief, has caused the relevant public and

trade to believe erroneously that Defendants’ services are associated, authorized, or

sponsored or controlled by Plaintiff.



        44.     Defendants’ use in commerce of the Mr. Sandless® Mark in connection

with floor refinishing services and the name Mr. Sandless® in connection with web

sites for the sale of floor refinishing services, constitutes a false designation of the

origin and/or sponsorship of such services and falsely describes and represents such

services.



        45.     By the acts as alleged herein, Defendants have falsely designated and

represented services sold in commerce in violation of Section 43(a) of the Trademark

Act of 1946, 15 U.S.C. § 1125(a), and has otherwise used the goodwill of Plaintiff to sell

Defendants’ own services and has otherwise competed unfairly with Plaintiff.



        46.     On information and belief, Defendants are now committing the acts

complained of above, have continued to do so in defiance of Plaintiff’s demand that

they cease such acts, and threatens to continue such conduct.



        47.     Defendants, after due notice, have displayed a willful course of conduct

toward appropriation and destruction of Plaintiff’s rights in and to the Mr. Sandless®

Mark.

Complaint
Mr. Sandless v. Cesaroni                  Page -12-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 13 of 26




        48.     Defendants’ wrongful acts and conduct as alleged herein has permitted or

will permit it to generate substantial sales and profits on the strength of Plaintiff’s

substantial advertising, sales, consumer recognition, and goodwill in connection with

the Mr. Sandless® name and Mark.



        49.     As a result of Defendants’ wrongful acts alleged herein, Plaintiff has

suffered and will continue to suffer monetary damage in an amount not thus far

determined.



        50.     Defendants’ acts and conduct constitute unf air competition that has

caused and, unless restrained and enjoined by this Court, will continue to cause

irreparable harm, damage, and injury to Plaintiff’s goodwill and business reputation.



        51.     Plaintiff is entitled to damages as a result of Defendants’ actions and

conduct and, because such damages alone do not provide Plaintiff with an adequate

remedy at law, Plaintiff is entitled to injunctive relief.



                                           COUNT III

                           Trade Name or Service Mark Dilution
                            in Violation of 15 U.S.C. § 1125(c)(1)

        52.     Plaintiff realleges and incorporates by reference paragraphs 1 through 51

above as though fully set forth.


Complaint
Mr. Sandless v. Cesaroni                    Page -13-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 14 of 26




        53.     Plaintiff’s Mr. Sandless® trade name and service marks were used in

commerce long before Defendants’ adoption and use of Mr. Sandless® in connection

with floor refinishing services.



        54.     Plaintiff’s Mr. Sandless® trade name and service marks have become

famous due to long, extensive, continuous and exclusive use by Plaintiff in connection

with the services, including such fame occurring long before Defendants’ adoption and

use of Mr. Sandless® in connection with floor refinishing services.



        55.     Plaintiff’s Mr. Sandless® trade name and service marks are recognized

and famous in the same and/or similar trade areas and channels of trade as

Defendants’ use and promotion of Mr. Sandless®.



        56.     On information and belief, Defendants’ unauthorized use of the Mr.

Sandless® Mark has lessened the capacity of Plaintiff’s famous trade name and

service mark Mr. Sandless® to identify and distinguish the services of Plaintiff.



        57.     Defendants’ acts and conduct as alleged herein have tarnished the

reputation and recognition of Plaintiff”s famous Mr. Sandless® Mark.



        58.     Plaintiff has no adequate remedy at law and is being irreparably damaged

by dilution of its famous Mark, in violation of 15 U.S.C. § 1125(c).

Complaint
Mr. Sandless v. Cesaroni                 Page -14-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 15 of 26




                                          COUNT IV

                            Injury to Business Reputation and
                  Dilution in Violation of 54 Pa. Cons. Stat. Ann. § 1125


        59.     Plaintiff realleges and incorporates by reference paragraphs 1 through 58

above as though fully set forth.



        60.     Plaintiff is the owner of a Mark that is distinctive and famous in the State

of Pennsylvania (and many other states), though Pennsylvania law applies to this

matter as per the Agreement of the Parties and separately by operation of law.



        61.     On information and belief, Defendants have used and continue to use the

famous Mr. Sandless® Mark and/or Plaintiff’s trade dress and associated goodwill

after the Mark became famous, such use dilutes the distinctive quality of Plaintiff’s

Mark.



        62.     On information and belief, Defendants’ actions described herein were

taken and continue to be taken with full knowledge that such actions would and do

dilute the Mr. Sandless® Mark, and with the intention to cause dilution of the Mark.



        63.     As a result of the actions described herein, Defendants have caused, and

unless restrained and enjoined by this Court, will continue to cause irreparable harm,

damage, and injury to Plaintiff, including but not limited to injury to Plaintiff’s goodwill

Complaint
Mr. Sandless v. Cesaroni                   Page -15-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 16 of 26




and business reputation.



        64.     Plaintiff is being irreparably damaged by Defendants’ acts in violation of

54 Pa. Cons. Stat. Ann. § 1125 and such laws of other states in which Defendants are

using the Mark.



                                          COUNT V

                      Common Law Unfair Competition, Palming Off,
                        Trade Name and Trademark Infringement

        65.     Plaintiff realleges and incorporates by reference paragraphs 1 through 64

above.



        66.     Defendants’ actions and conduct as alleged herein constitute palming off

its services as Plaintiff’s services offered under the famous Mr. Sandless® Mark.



        67.     Such actions and conduct by Defendants constitutes unfair competition

under Pennsylvania common law and the laws of other states wherein the Defendants

are using the Mark.



        68.     Defendants’ actions and conduct in adopting and using the Mr.

Sandless® Mark in Pennsylvania constitutes trademark infringement under

Pennsylvania common law and similar laws of other states wherein the Defendants are


Complaint
Mr. Sandless v. Cesaroni                   Page -16-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 17 of 26




using the Mark.



        69.     Defendants have caused and, unless restrained and enjoined by this

Court, will continue to cause, irreparable harm, damage, and injury to Plaintiff, including

but not limited to injury to Plaintiff’s goodwill and business reputation.



        70.     Plaintiff has no adequate remedy at law and Plaintiff is being irreparably

damaged by Defendants’ acts in violation of state common law.



                                        COUNT VI
                                    Breach of Contract
                                 Covenants Not to Compete

        71.     Plaintiff realleges and incorporates by reference paragraphs 1 through 70

above as though fully set forth.



        72.     Plaintiff is the licensee of the Mark and specifically asserts exclusive right

of use and right to license franchisees under the System used with the Mark Mr.

Sandless®.



        73.     On information and belief, Defendants are now committing or at all times

relevant hereto did commit the acts complained of above, each individual Defendant

competing with the Plaintiff by servicing floors, and have continued to do so in defiance

of Plaintiff’s demand that it cease such acts, and threatens to continue such conduct.

Complaint
Mr. Sandless v. Cesaroni                    Page -17-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 18 of 26




        74.     Defendant’s agreement with Plaintiff requires in part:

                           Section 2.1 Designated Territory: You may offer or sell
                           products or services to customers located outside of and
                           adjacent to your Designated Territory if the customer is
                           located in an area that is not serviced by another System
                           franchisee, and you have received prior written approval
                           from us, which approval may be granted or denied at our
                           sole discretion.


                           Section 9.4 Compliance with Mr. Sandless’ Policies and
                           Procedures: You shall operate your Business in strict
                           compliance with this Agreement and Mr. Sandless’
                           standards, specifications, policies and procedures as set
                           forth the Operations Manual, as it may be amended from
                           time to time or otherwise in writing.


                           Section 9.12 Collection of Data: You shall collect and
                           maintain such data relating to the business as Mr. Sandless
                           may require from time to time, including but not limited to,
                           the names, addresses and purchase history of all
                           customers. You shall provide such data to Mr. Sandless in
                           the form Mr. Sandless specifies.


                           18.2. After the Term of This Agreement.
                           18.2.1 For a period of 2 years after the expiration and
                           nonrenewal, transfer or termination of this Agreement,
                           regardless of the cause, neither you, your principals, nor any
                           member of the immediate family of you or your principals
                           may, directly or indirectly, for themselves or through, on
                           behalf of, or in conjunction with any other person,
                           partnership or corporation enter into any business competing
                           in whole or in part with Mr. Sandless granting franchises or
                           licenses.


                           18.2.2. For a period of 2 years afer the expiration, transfer
                           or termination of this Agreement, regardless of the cause,
                           neither you, your principals, nor any member of the
                           immediate family of you or your principals may, directly or

Complaint
Mr. Sandless v. Cesaroni                       Page -18-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 19 of 26




                           indirectly, for themselves or through, on behalf of, or in
                           conjunction with any other person, partnership or
                           corporation:
                           18.2.2.1. Own, maintain, engage in, be employed by, or
                           have any interest in any other business which operates or
                           licenses sandless wood floor refinishing, wood free care,
                           wood floor cleaning, and floor maintenance, or any other
                           services or products similar to those offered under the
                           System, (i) at the Business; (ii) within Designated Territory;
                           or (iii) within a radius of 50 miles of the perimeter of (a) the
                           Designated Territory being granted hereunder or (b) any
                           other Mr. Sandless Designated Territory licensed by Mr.
                           Sandless as of the date of expiration or termination of this
                           Agreement;

                           or

                           18.2.2.2. Solicit business from customers of your former
                           Business or contact any supplier of Mr. Sandless for any
                           competitive business purpose nor solicit any employee of
                           Mr. Sandless, Mr. Sandless’ affiliates or any other Mr.
                           Sandless franchisee to discontinue employment.


        75.     Plaintiff is entitled to damages as a result of Defendants’ actions and

conduct and, because such damages alone do not provide Plaintiff with an adequate

remedy at law, Plaintiff is entitled to injunctive relief.



                                              COUNT VII

                     Breach of Contract Against Karen Cesaroni LLC
                             and Karen Cesaroni, Individual

        76.     Plaintiff realleges and incorporates its paragraphs 1 through 75 above as

though fully set forth.



Complaint
Mr. Sandless v. Cesaroni                        Page -19-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 20 of 26




        77.     Defendant Cesaroni has breached its and her obligations and individual

guarantees set forth in the franchise agreement between Plaintiff and Cesaroni, said

Agreement incorporated herein as Exhibit 1.



        78.     Cesaroni and her obligated employees or those under her control have

failed to comply with or complete those requirements, promises and undertakings for

which it is responsible as set forth in said Agreement for the reasons set forth in the

Notice of Termination attached hereto as Exhibit 2.



        79.     Prior to said breaches of Cesaroni enumerated above, Plaintiff has

performed all services, conditions, duties and obligations it had under said Agreements

with the Defendant.



        80.     As a result of the breach of Defendant Cesaroni of their obligations as set

forth above, the Plaintiff has been damaged and Cesaroni is in debt to the Plaintiff in an

amount to be determined by discovery and trial, including but not limited to, those fees

which would have been due and payable to the Plaintiff under the franchise agreements

had Cesaroni not breached, and the attorneys’ fees and costs provided for in the

Agreements which are now accruing and all other amounts and royalties due as shall

be presented as damages in a trial of this present cause.




Complaint
Mr. Sandless v. Cesaroni                  Page -20-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 21 of 26




                                          COUNT VIII

       Injunction for Enforcement of Covenants Not to Compete and Specific
                Performance of Termination Obligations of Cesaroni


        81.     Plaintiff realleges and incorporates by reference paragraphs 1 through 80

above as though fully set forth.



        82.     In the terms and conditions of the Agreement set forth between Plaintiff

and the Defendant attached hereto as Exhibit 1, Defendant Cesaroni has promised to

abide by certain terms and conditions upon termination, including but not limited to

refraining from competition and undertaking certain other responsibilities specifically

detailed in the Notice of Termination to Cesaroni attached hereto as Exhibit 2.



        83.     Cesaroni has been provided notice of its specific requirements and

obligations under the Agreements but has failed to comply with those requirements and

obligations.



        84.     Such failure includes, but is not limited to, failing to refrain from

competition in floor refinishing services, failing to return all proprietary material to the

Plaintiff as required by his Agreements, and failing to take such other steps including

but not limited to, surrendering to or turning over to, or otherwise placing Plaintiff in

control of all advertising, phone numbers or other sources which provide references to

Mr. Sandless in conjunction with internet web sites, advertising in both print and

Complaint
Mr. Sandless v. Cesaroni                    Page -21-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 22 of 26




electronic, telephone numbers which are referred to Defendant Cesaroni or any of its

current or future companies or business entities. Defendant has been diverting

business away from the Plaintiff to Defendants’ business using the System, including

proprietary methods and proprietary products of the Plaintiff contrary to Defendants’

covenants otherwise.



        85.     With respect to these items and those other items set forth above, Plaintiff

has no adequate remedy at law.



        86.     In all cases regarding the matters complained of herein, Cesaroni has

already agreed that injunctive relief would be appropriate and necessary for the Plaintiff

in order to compel compliance with those undertakings and obligations Cesaroni had

promised to do upon termination of the said franchise agreement attached hereto as

Exhibit 1.



                                          COUNT IX

  Violation of Plaintiff’s Trade Secret Rights Under Pennsylvania Uniform Trade
                           Secrets Act 12 P.S. §5302 et seq.


        87.     Plaintiff realleges and incorporates by reference paragraphs 1 through 86

above as though fully set forth.



        88.     In addition to any and all obligations to which Cesaroni is contractually

Complaint
Mr. Sandless v. Cesaroni                   Page -22-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 23 of 26




obligated with respect to the Plaintiff’s trade secrets, proprietary methods, proprietary

products and information, Defendant Cesaroni, and on information and belief, has also

violated those rights provided to the Plaintiff under the Pennsylvania Trade Secrets Act

and such other Uniform Trade Secret Acts as may be applicable to this matter in

addition to those rights provided to the Plaintiff through the said laws stated herein.



        89.     Plaintiff has been damaged by Defendants and seeks compensatory and

punitive damages as well as attorneys’ fees as provided by the statute as well as the

Agreement between the Parties.




        WHEREFORE, Plaintiff prays for judgment against Cesaroni and in its favor in

an amount of excess of $75,000.00, and as shall be proven at the trial of this cause

with respect to damages for breach of contract and enforcement of all covenants and

trade secrets obligations as shall be proved at trial and as to all other claims as follows:



        A.      That Defendants, their officers, directors, partners, agents, servants,

employees, attorneys, confederates, affiliates, franchisees, and all persons acting for,

with, by, through or under them, and any others within their control or supervision, and

all others in active concert or participation with the above, be enjoined during the

pendency of this action and permanently thereafter from directly or indirectly:




Complaint
Mr. Sandless v. Cesaroni                   Page -23-
          Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 24 of 26




                1.         Using the name, term, or Mark Mr. Sandless®, or any similar

        derivation of such Mark, which is likely to cause confusion in any manner in

        connection with the advertising or promotion of any floor refinishing services, or

        any other designation, trade name, or trademark, trade dress or service mark

        that is confusingly similar to Plaintiff’s Mark.



                2.         Owning, maintaining, engaging in, be employed by, lend money to,

        extend credit to, or have any interest in any other business offering sandless

        wood floor refinishing, wood care cleaning and floor maintenance, or any other

        services and/or products similar to those offered by Plaintiff.



                3.         For a period of 2 years of this Court’s order, owning, maintaining,

        engaging in, be employed by, or have any interest in any other business which

        operates or licenses sandless wood floor refinishing, wood floor cleaning, and

        floor maintenance, or any other services or products similar to those offered by

        Mr. Sandless; and



                4.         Soliciting business from customers of Defendants’ former floor

        businesses or contacting any supplier of Mr. Sandless for any competitive

        business purpose, nor soliciting any employee of Mr. Sandless, Mr. Sandless’

        affiliates or any other Mr. Sandless franchisee to discontinue employment.




Complaint
Mr. Sandless v. Cesaroni                       Page -24-
             Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 25 of 26




        B.       That Defendants account for all profits made by the Defendants and all

damages incurred by Plaintiff as a result of Defendants’ acts constituting infringement

of Plaintiff’s registered service mark and unfair competition in an amount not yet

ascertained.



        C.       That Plaintiff be awarded its costs, attorneys’ fees and disbursements

incurred in this action.



        D.       That Defendants be ordered to discontinue their advertising for services,

including their use of the Mr. Sandless® Mark, in all printed and internet advertising

and to transfer any and all telephone numbers and other advertising rights to the

Plaintiff as required by law and as required by the agreements between the Parties.



        E.       That a full and complete accounting be ordered as to the Defendants’

operations and an award of all income and/or sales wrongfully obtained by the

Defendants be awarded to Plaintiff on behalf of Plaintiff, as well as to Plaintiff on behalf

of Plaintiff’s other area franchisees from which all Defendants diverted customers.



        F.       That Plaintiff be awarded such further relief as this Court shall deem just

and proper after a trial of this cause and after discovery may reveal other wrongdoing

by any Defendant.



Complaint
Mr. Sandless v. Cesaroni                    Page -25-
            Case 2:19-cv-01267-ER Document 1 Filed 03/25/19 Page 26 of 26




         G.      That Defendant Cesaroni be ordered by injunction of this Court to comply

with all covenants, restrictions and undertakings provided by the Agreement between

Plaintiff and Defendant and otherwise be enjoined from utilizing any and all proprietary

products and methods employed by the Plaintiffs system.



         H.      That Defendant Cesaroni be found liable for monetary damages and in

breach of the Mr. Sandless franchise agreements as will be provided at a trial of this

cause.




Date: March 22,2019




                                                  PA Attorney lD #30,904
                                                  FAMIGLIO & ASSOCIATES
                                                  P.O. Box 1999
                                                  Media, PA 19063
                                                  Phone: 61 0-359-7300
                                                  Facsimile: 61 0-359-8580

                                                  RB Famig lio@ Fam ig lioAssociates.   com




Complaint
llfr. Sandless v. Cesaroni                Page -26-
